November 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       KAREN WAKEFIELD, Appellant

NO. 14-12-00686-CV                      V.

                    WELLS FARGO BANK, N.A., Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Wells Fargo
Bank, N.A., signed June 25, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Karen Wakefield, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.